Honorable A. P. ?restwood
County faUltor
&ii2 .cGzz

Dear Sirr            opinion O-190
                     lie:Whether tSO.00 allowe 60
                         County 5uperlntendentsfor
                         expewes under Artiole 8700,
                         Hevine Civil Statutes,
                         1988,ooven only traveling
                         and oar expeano, or both
                         traveling lrpenae and oftloe
                         expense.
          your roquent r0r an opinion rr0rn this depert-
mant by latter of Yay 16, read8 am follow:
                 *iteieringto Artiale BOO0 LC.9.
            1QSS relative to Salary bnd Rxperme
            ellowed Gnmty superintendent.
                 me   county superintendent0r
            smith county ia allowed rm   the
            State end County Atailable tiU
            fSO.00 per month for expwaes.
                 WCll you please give m8 a rul-
            .$nguhether or not thlr,ooveml o
            travellug and bar expeaae of dose
                                            "'it
            oover o ffio slxpeme ae wall.'
          Artiole e700, Berind civil Statutes of 198%
xhloh 6ekmlne8 the anausl salary to be paid the CoUaty
Buparlnteadsnt8,band on the 8oholastlo poplatlon of
their rupeative eountlbs, oontains the following ralo-
rant pxwinlous pertaining60 the expensea or the County
Superlntendentsr
                         Inmakingthe   annual
Honorabh A. P. Prertuood,May es, 1939, Page Q



         sohoole, the oounty sohool trustees
         shall el8o make an annual ellowanor
         out ot the State a.d county arell-
         able funds for mlary and expenses
         0r the orrioe or the oountp superln-
         tendent, end the same ah~llbe pm-
         rated to the eohoola OaaIng under the
         supervisionor the oounty sohool map-
         erlntendent. . .The oounty board of
         trustee6 may make auoh rurther prori-
         slon ea it deem neoe,saaryror orrloe
         and traveling 'expense8ior the county
         maperlntendentand any aeslstant hs
         may hare; provided that erpenbiturea
         ror orrloe and traveling expenses
         ahall not exoeed three hundred dol-
         lars per mama, and the county board
         of trustees amy make 9rovlslon for
         the *aploymentof a oompetent ataaist-
          ant ior the county superintendentwho
          shall, %n addition to Us other du-
          ties, aot aa attendanceorrioer; . . .*
          The ftetlaedCivil Statute8 or 1911, &W.ole
Z9S8, hot8 Or 1907, oontalned the follOwi.ugprovlalonr
          -. . .that the county ruperintendent
         ahall be allowed eny sum not to ex-
         oeeQ One Hundred Dollars per year ror
         stsmpi,,8tatlonary,expressage and
         prlntlngta be paid by the Camnlaalon-
         em* Court out or the oounty general
          fund.   . .”

&IOtraveling experue wao thus allowed, and auoh expense
of orfioe was rertrloteato suoh olseslrlOatlons89
rlmllar to the ltmms Hated.
          By the Aot@ of 1920, Third Called Seaalon,
Chapter 67, the Legislatureevidently seeing that this
$100.00 per year lxpeuee WM Inadequate,+d that the
County superintenawt wan put to quite an expeziseln
going frm oae lohool to another In hia oouuty, amended
Art1014 E7SS Retimed CIrIl Statutes, 1911, making auoh
expense proviaions read substantiallythe mama as nov
appear in the Aot8 or 1923, our present Article 8700,
Revised Civil Statutes, 192S.
.   .




        Honorable   A.   P. ?restwood,May 83, 1939, Page b


                  It will be noted that sinoe the amendment aa
        oolltalnedla Artlole Q700,.to the Aots of 1907, Artlol~
        BIZR) Rmiaed Clrll Statutes, 1911, the aounty tntateea
        are dlreoted to m&e an annual allowanoe out 0r thm
        State and oounty available nulls for salary and expenses
        or the orrio 0r tba County Superintendent. TboLegla-
        la&U% no doubt intended for the vmrds "expenaea"otthe
        offloeW to be siren a liberal and broad meaning. It
        does not appear, hover, that ths Loglelature intended
        to ~oontlneauoh srponse to traveling expense, or to re-
        atriot suoh expenseto thoee ltuus formerly enumerated,
        ltrlotly speakinfgf~e~4-;y~ht~             $Ggyswe
        stsmpe and the 1
        aoastrue the antlre'Aotto allow reaaonebleand neoia-
        lary expenses inaurre4 in the legal and proper~~oonbot
        of the ofrloe or County Superlntenden$. Thie TIOW i8
        6upported also by the provlelon in the atatuta which
        liepitsthe amount of 8uoh expendituresmade by the
        Cou&ty Superintendent,end with any aeellrtant., if any,
        whloh provides 9hat expenditureafor offloe and trav-
        ellng expenses shall not axoeed Three Hundred-%llara,*
        . . . (undemoor6 ours).
                    Our attention is also Oe.lledto the followlug
        *orda of the Oaptlon of the bill enaotea in 1980 at the
        Third Called Sea81on,Chapter 37, whioh reed:
                    "An Aot to ameod Xrtiole Q7SS8,. . .
                     relating,60 the nliwles or said
                     OQUXI~JSuperintendents of pub110 in-
                     ltruotlon, lnoreaalngthe aalariea
                     or aald county Superlntendente,pm-
                     tiding for QfriOe aad tmTeli!I& OX-
                     pansem;...W
                  We think the language oontalned in Art1010
        Q900 1s oloar as to the llmlt that 0811be set aalde by
        the county trustees and expended by the County Superin-
        tend&,, whether suoh OOTem   stationary aa stumps or
        lxponmesof tmTo1,   or uhether he has an assistant or
        notr Reading the Aot as b whole, lt is evidentthat
        tha pmrlalon llaltlng expenditureato Three Hundred
        Dollar8per mmuo fbr otfloe and travellng.expenaea,
                                                        ap-
        plies to the term ~expeuaea or the orrloe or the county
                      without dlstlngulkhlngbatrrsen exponw
        Superint.and.uW
        laourred while    tMTeliI@   and   purely OfZioe expense,
                    It la, therefore, the oplnlon or this depart-
        meut   that any mm, not to oxoeed Three Hundred Dollars
Honorable A. P. Prestuood,Xay 2.5,1939, Page 4


per annum, ellowod ES lxponaes under the prorlelonaof Ar-
tiole 8700, devised Civil Statutes, 1925, would oovmr and
lnolude both tmTelbg   and oirloe expense.
            Trusting the ebOTe ammra    your question, we re-
Mill

                                       Yours Tery truly



                                 BY




APPROVED: